WILBUR, Circuit Judge.
I dissent for the reason that there is no evidence that the defendant knew that his associates were passing counterfeit money. Proof of this fact is essential to establish complicity in the crime or conspiracy to commit the crime of passing counterfeit money. As said by the Supreme Court of California in People v. Dole, 122 Cal. 486, 492, 55 P. 581, 584, 68 Am.St.Rep. 50: “A person may aid in the commission of an offense by doing innocently some act essential to its accomplishment, and this is especially true in regard to the crime of forgery, for he may pass the forged instrument without knowing that it is forged. The word ‘aid’ does not imply guilty knowledge or felonious intent, whereas the definition of the word ‘abet’ includes knowledge of the wrongful purpose of the perpetrator' and counsel and encouragement in the crime.”